Citation Nr: 1454357	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-20 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence exists to re-open a claim of entitlement to service connection for a right knee condition.

2.  Whether new and material evidence exists to re-open a claim of entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for arthritis of the bilateral feet, knees, elbows, hands and wrists to include as secondary to the service-connected residuals of a left foot injury.

4.  Entitlement to a rating in excess of 10 percent for residuals of a left foot injury.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That, inter alia, denied service connection for rheumatoid arthritis and a rating in excess of 10 percent for residual of a left foot injury.  The North Little Rock, Arkansas RO has assumed the role of agency of original jurisdiction.  The Veteran also filed a notice of disagreement with a June 2014 rating decision that determined that new and material evidence had not been submitted to reopen claims for service connection for injuries of the right and left knees.  

The Veteran testified at a hearing in front of the undersigned Veteran's Law Judge (VLJ) in September 2013 at the North Little Rock, Arkansas RO.  A transcript of the hearing is associated with the claims file.  

During his hearing before the Board, the Veteran's attorney observed that the Veteran did not have a diagnosis of rheumatoid arthritis, but rather has osteoarthritis of multiple joints including the feet, knees, elbows, hands, and wrist.  Accordingly, the Board has recharacterized the claims as reflected on the title page of this decision to better reflect the Veteran's contentions.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The Board notes there appears to be confusion over whether there is claim of entitlement for service connection for a low back condition and a right foot condition.  During the September 2013 Board hearing, the Veteran's attorney clarified that the claims of entitlement to service connection remain and have not been withdrawn.  As the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the case must be remanded for further evidentiary development.

Arthritis and Left Foot Disability

The Veteran testified that he transferred to Medicaid and stopped seeking VA treatment in 2011.  However, there may be outstanding VA treatment records as he obtained boots from the VA once or twice a year, depending on his need.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  On remand, efforts should be undertaken to associate updated treatment records with the claims file.

The Veteran asserts he has arthritis disabilities of the bilateral foot, knee, elbow, hand and wrist that are directly related to service or secondary to his service-connected disability.  The Veteran has not received notice of what is needed to substantiate the secondary service connection theory of entitlement (or of his/VA's respective responsibilities in evidentiary development of this theory of entitlement), and the RO has not addressed this theory of entitlement in the first instance.  

The Veteran has submitted private treatment records which indicate a diagnosis of arthritis and the Veteran is service connected for residuals of a left foot injury.  As the Veteran has not been afforded a prior VA examination to address the etiology of the asserted arthritis of the bilateral foot, knee, elbow, hand and wrist, the Veteran should be provided with appropriate VA examination(s) to ascertain whether he current has arthritis that is either directly or secondarily related to service.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, the Veteran asserts entitlement to an increased rating for his service connected residuals of a left foot injury.  The Board notes the Veteran underwent a VA foot examination most recently in May 2010.  During the September 2013 hearing the Veteran testified his left foot condition had worsened and he submitted private treatment records which include symptoms such as bunions, hallux vagus and hammertoes.  See e.g., private treatment record dated October 12, 2011.  In light of the Veteran's testimony and private treatment records suggesting a worsening, VA cannot rate the service-connected residuals of a left foot injury, without further medical clarification.  Hence, the Veteran is entitled to a new orthopedic VA examination.  See e.g., Snuffer v. Gober, 10 Vet. App. 400  (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Bilateral Knee Disabilities

In a June 2014 rating decision, the RO determined that new and material evidence had not been submitted to reopen claim for service connection for residuals of right and left knee injuries.  Thereafter, in July 2014, the Veteran submitted a notice of disagreement with the June 2014 decision.  To date, the RO does not appear to have issued a statement of the case (SOC) addressing these issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, on remand, the RO must furnish the Veteran with a SOC addressing these issues.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also evaluate the evidence of record, and after undertaking any other development it deems necessary, issue a statement of the case (SOC) to the Veteran and his representative regarding his claims to reopen previously disallowed claims for service connection for residuals of right and left knee disabilities.  The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning these claims. 38 C.F.R. § 20.302(b) (2011).

2.  The AOJ should provide the Veteran with 38 C.F.R. § 3.159(b) notice for a claim of service connection for arthritis on a secondary basis.  He should have adequate opportunity to respond.  

3.  The AOJ should obtain any outstanding VA treatment records beyond July 2010 including any from the Hot Springs Arkansas VA Clinic.

4.  After the above development is completed, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his arthritis of the bilateral feet, knees, elbows, hands and wrists, if any, to include as secondary to the service-connected disabilities (residuals of a left foot injury).  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.

With respect to any current arthritis condition of the bilateral feet, knees, elbows, hands and wrists, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) either (a) originated during, or is etiologically related to, his period of active duty or (b) is otherwise secondary to his service-connected residuals of a left foot injury.  

5.  The AOJ should schedule the Veteran for an appropriate VA examination for evaluation of the service-connected residuals of a left foot injury.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.  The VA examiner should provide a thorough description of the residuals of a left foot injury, including the Veteran's report of symptoms and clinical findings.  

6.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims for service connection for arthritis and a higher evaluation for his left foot disability.  If the benefits sought on appeal with respect to these issues are not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

\Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).
Department of Veterans Affairs


